Name: Regulation (EU) 2019/495 of the European Parliament and of the Council of 25 March 2019 amending Regulation (EU) No 1316/2013 with regard to the withdrawal of the United Kingdom from the Union (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: EU finance;  organisation of transport;  maritime and inland waterway transport;  European construction;  Europe;  natural environment;  regions and regional policy
 Date Published: nan

 27.3.2019 EN Official Journal of the European Union LI 85/16 REGULATION (EU) 2019/495 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 March 2019 amending Regulation (EU) No 1316/2013 with regard to the withdrawal of the United Kingdom from the Union (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or failing that, two years after that notification, namely, from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) The Connecting Europe Facility, which is a key Union funding instrument, was established by Regulation (EU) No 1316/2013 of the European Parliament and of the Council (4). The aim of the Connecting Europe Facility is to enable projects of cross-border and common interest to be prepared and implemented within the framework of the trans-European networks policy in the sectors of transport, telecommunications and energy in order to improve the functioning of the internal market and to improve competitiveness, as well as to contribute to economic, social and territorial cohesion and to the sustainable development targets. (3) Part I of Annex I to Regulation (EU) No 1316/2013 sets out a list of nine core network corridors. Those corridors constitute an instrument to facilitate the coordinated implementation of the core network. They should contribute to the cohesion of the core network through improved territorial cooperation, address wider transport policy objectives and facilitate interoperability, modal integration and multimodal operations. (4) The United Kingdom is part of the North Sea  Mediterranean Core Network Corridor, which includes links between Belfast, Dublin and Cork on the island of Ireland, and links in Great Britain from Glasgow and Edinburgh in the North to Folkestone and Dover in the South. The United Kingdom's sections and nodes are included in the table entitled Pre-identified sections including projects of the core network corridors included in point 2 of Part I of Annex I to Regulation (EU) No 1316/2013. (5) In view of the withdrawal of the United Kingdom from the Union, the parts of the alignment of the North Sea  Mediterranean Core Network Corridor related to the United Kingdom and the United Kingdom's sections and nodes included in the table of pre-identified sections including projects will become obsolete and will no longer produce legal effects from the day following that on which Regulation (EU) No 1316/2013 ceases to apply to the United Kingdom. (6) For Ireland, maritime links represent a key means of ensuring its direct connectivity with mainland Europe, particularly in view of the uncertain evolution of trade flows passing over the United Kingdom land bridge. (7) In order to avoid a situation in which the North Sea  Mediterranean Core Network Corridor is separated into two distinct and unconnected parts and to ensure connectivity of Ireland with mainland Europe, the North Sea  Mediterranean Core Network Corridor should include new maritime links between the Irish ports and the ports of Belgium, France and the Netherlands which are part of that Corridor. In addition, a link between the North Sea  Mediterranean Corridor and the Atlantic Corridor via Le Havre, which is on the Atlantic Corridor, should ensure better connectivity and integration of the internal market. (8) It is important that the mid-term consequences of the withdrawal of the United Kingdom from the Union on connections and traffic flows, in particular the possible redeployment of traffic flows, are taken into account when designing the successor instrument to the Connecting Europe Facility, and for the evaluation of Regulation (EU) No 1315/2013 of the European Parliament and of the Council (5). Therefore, the Commission should, by 2021, carry out an early review of Regulation (EU) No 1315/2013, in order to take into account possible changes in the flow of goods once the United Kingdom leaves the Union. (9) Ensuring the connection between Ireland and the other Member States on the North Sea  Mediterranean Core Network Corridor and a limited part of the Atlantic Corridor is crucial for ongoing and future infrastructure investments and for providing legal clarity and certainty for infrastructure planning. It is essential to develop the relevant infrastructure to maintain and support existing and future trade flows between Ireland and mainland Europe. (10) Investments into equipment and infrastructure for security and checks on external borders should be a prioritised action in the last phase of implementation of the current programming period of the Connecting Europe Facility. (11) To address those needs, the Commission should propose a new annual work programme. (12) During the review of the multiannual work programme, in order to adapt it to the withdrawal of the United Kingdom from the Union, actions aiming at reinforcing transport infrastructure for security and checks on external borders should, in particular, be taken into account. (13) This Regulation should enter into force as a matter of urgency on the day following that of its publication in the Official Journal of the European Union and should apply from the day following that on which Regulation (EU) No 1316/2013 ceases to apply to the United Kingdom, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 1316/2013 is amended as follows: (1) In Article 7(2), the following point is added: (m) actions adapting the transport infrastructure for purposes of security and checks on external borders.; (2) Article 17 is amended as follows: (a) paragraph 2 is replaced by the following: 2. The Commission shall review the multiannual work programmes at least at mid-term. In the transport sector, it shall review the multiannual work programme in order to adapt it in light of the withdrawal of the United Kingdom from the Union. If necessary, the Commission shall adopt implementing acts revising the multiannual work programme. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 25(2).; (b) the following paragraph is inserted: 5a. In the transport sector, actions detailed in point (m) of Article 7(2) shall be a priority of an annual work programme adopted on or after 28 March 2019.; (3) Annex I is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which Regulation (EU) No 1316/2013 ceases to apply to the United Kingdom. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) OJ C 62, 15.2.2019, p. 301. (2) OJ C 461, 21.12.2018, p. 173. (3) Position of the European Parliament of 13 March 2019 (not yet published in the Official Journal) and decision of the Council of 19 March 2019. (4) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (OJ L 348, 20.12.2013, p. 129). (5) Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (OJ L 348, 20.12.2013, p. 1). ANNEX Amendment to Annex I to Regulation (EU) No 1316/2013 In Annex I, Part I, point 2 (Core network corridors), section North Sea  Mediterranean, subsection Alignment, the following line is inserted after the line Belfast  Baile Ã tha Cliath/Dublin  Corcaigh/Cork: Shannon Foynes/Baile Ã tha Cliath/Dublin/Corcaigh/Cork  Le Havre/Calais/Dunkerque/Zeebrugge/Terneuzen/Gent/Antwerpen/Rotterdam/Amsterdam.